Citation Nr: 0433821	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  97-00 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
claimed as a result of exposure to herbicides. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1967, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  A skin disorder claimed as a result of exposure to 
herbicides is not shown in service and is not otherwise shown 
to be related to service.

2.  Credible supporting evidence of claimed PTSD stressors is 
not shown.

3.  By rating decision in November 1977, the RO denied the 
veteran's claim of entitlement to service connection for 
schizophrenia; the veteran did not file a notice of 
disagreement in connection with the determination or an 
appeal, and the November 1977 rating denial of service 
connection for schizophrenia became final.

4.  Evidence received since the November 1977 rating decision 
is not so significant that it must be considered in order to 
decide fairly the merits of the veteran's claim of service 
connection for schizophrenia.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.309(e) (2004).

2.  PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).

3. The November 1977 rating decision is final. 38 U.S.C.A. § 
7105(c) (West 2002).

4.  New and material evidence has not been received to reopen 
the veteran's claim of service connection for schizophrenia. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Court of Appeals for Veterans' Claims (Court) has held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the original RO 
decision that is the subject of this appeal was entered in 
May 1996, before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini , the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when :a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached"' (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In this case, regarding the issues of service connection for 
a skin disorder, PTSD, and whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for schizophrenia, a substantially 
complete application was initially received in October 1995.  
The RO afforded the veteran notice and assistance under the 
VCAA in June 2003.  The veteran was also afforded notice in 
the August 2002 Statement of the Case.  In this regard, the 
Board is certain that adequate notice requirements of the 
VCAA have been provided to the veteran. 

Regarding the veteran's claims the Board finds that there has 
been substantial compliance with the assistance provisions 
set forth in the law and regulations, VCAA.  The veteran's 
service personnel and service medical records are available, 
as are his VA outpatient treatment records. With respect to 
providing assistance to the veteran it is also noted that he 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection.  The discussions in the rating decisions and 
statements of the cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The veteran was also afforded notice in 
the August 2002 Statement of the Case, and the June 2003 RO 
letter.  The veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims, as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In effect, he has been told that he should submit 
any information that would support his claim and has been 
told the type of information that would be needed to support 
his claim.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

The veteran in this case served in Vietnam. Therefore, the 
Board must consider additional laws and regulations which 
provide that a veteran who, during active service, served 
during a certain time period in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service. 38 U.S.C.A. § 1116; See also 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001). Regulations further 
provide, in pertinent part, that if a veteran was exposed to 
an herbicide agent (such as Agent Orange) during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Type II 
diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma)."New and material evidence" is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in conjunction with 
evidence previously assembled is so significant that must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). [An amended version of 38 C.F.R. § 3.156 
applies only to petitions to reopen filed since August 29, 
2001, and hence does not apply in the instant case. See 66 
Fed. Reg. 45,620-30 (Aug. 29, 2001)]

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in- service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f). The provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV). 
The Board also notes that 38 C.F.R. § 3.304(f) was recently 
amended again as the regulation pertained to personal assault 
PTSD claims. However, the amendment did not change the 
pertinent part of the regulation as in effect from March 1997 
dealing with the requirement of a diagnosis of PTSD. See 
generally 67 Fed. Reg. 10330 (Mar. 7, 2002).  Prior to March 
1997, 38 C.F.R. § 3.304(f) provided that service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor. Since the 
veteran's claim predates the change in the regulation both 
versions should be considered.


It should also be noted that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f). 


I.  Service connection for a Skin Disorder Claimed as a 
Result of Exposure to Herbicides

Factual Background

The veteran's service personnel records confirm that he 
served in the Republic of Vietnam.  

The veteran's entire service medical records, including his 
separation Report of Medical History and Report of Medical 
Examination are entirely negative for any complaints, 
findings or treatment of a skin disorder.

A VA hospitalization report shows that in August and 
September 1977, the veteran was admitted for an unrelated 
disorder.  The report indicates that the veteran complained 
of a total body pruritis that itched all the time.  A medical 
diagnosis regarding the complaint was not offered. 

VA clinical records from 1995 October 1999 show that the 
veteran received treatment for complaints of a rash over his 
entire body, described as dark macular and small which 
reportedly became itchy particularly in the shower.  It was 
reported that the veteran indicated the chronic skin rash had 
occurred since Vietnam.  Atopic dermatitis was diagnosed.  VA 
dermatology clinic examination records in April and late 
August 2003 reveal scaly plaques of the trunk, healed 
excoriation, brown macules of the fossa and hyperpigmentation 
of the lower legs and groin. The diagnoses included nummular 
dermatitis with atopic diathesis, atopic dermatitis versus 
folliculitis, lichen simplex chronicus, and pruritis. 

Analysis        

A review of the record shows that the veteran has been 
medically diagnosed with skin problems, variously diagnosed 
as nummular dermatitis with atopic diathesis, atopic 
dermatitis versus folliculitis, lichen simplex chronicus, and 
pruritis.  

The Board first notes that although the veteran served in 
Vietnam, none of the aforementioned skin problems that the 
veteran has are diseases by which service connection may be 
established under the presumptive provisions of 38 U.S.C.A. 
§ 1116.  These disorders are not among the listed diseases 
for entitlement to such presumption. It is important to note 
though that, service connection may nevertheless be 
established on a direct incurrence basis if there is at least 
an approximate balance of the positive evidence with the 
negative evidence.

The record reveals that the veteran's entire service medical 
records are entirely absent for any complaint's findings, or 
treatment of a skin disorder.  The first evidence of any skin 
problems is first shown in 1977 when itching and body 
pruritis is noted during an unrelated hospitalization. This 
is shown almost 10 years after service and further, at that 
time the veteran did not refer to any earlier skin problems. 

The veteran has asserted that his skin symptoms began during 
service, after his period in Vietnam. Generally, lay 
witnesses are not considered competent to offer evidence 
which requires medical knowledge. Laypersons are competent to 
describe symptoms. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here however, there is no medical evidence to 
support the veteran's assertions of service incurrence. 
Further, the medical record is absent for any data that shows 
an etiological relationship or causal connection or nexus 
between the veteran's current skin disability and his period 
of military service.  In this regard, the Board is compelled 
to conclude that a skin disorder is not shown in service and 
is not otherwise shown to be related to service. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The weight of the evidence 
is against the veteran's claim, and service connection for a 
skin disorder claimed as a result of exposure to herbicides 
is not warranted. 


II.  Service Connection for PTSD

The veteran's service personnel records reveal that he served 
in the Republic of Vietnam from March 1965 to March 1966, and 
that his service occupational specialty is listed as a 
general supply specialist. 

The veteran's service personnel records do not reveal that he 
received any combat awards or citations.  His service medical 
records are absent for any complaints or findings referable 
to a psychiatric disorder. 

VA hospital records in August and September 1977 show that 
the veteran received treatment for paranoid schizophrenia. It 
was reported that the veteran had a history of several head 
injuries.  

In October 1995, the veteran was hospitalized for depression, 
weight loss, anhedonia, and difficulty sleeping.  It was 
reported that the veteran was in active combat during service 
and that he had had hallucinations and felt depressed since 
his service discharge.  The veteran also complained of 
flashbacks and nightmares of war.  The diagnoses were:  
Schizophrenia, chronic paranoid type; rule out bipolar 
disorder, not otherwise specified; personality disorder, not 
otherwise specified.

In a statement received in December 1995, the veteran 
testified that during service while in Saigon, he was a truck 
driver, and that he witnessed horrifying events such as 
Vietnamese police executing people and hanging their heads on 
fences.  The veteran reported that he was exposed to night 
mortar rounds, Agent Orange, and chemical gasses.  He also 
reported that at one point he tried to kill one of his 
sergeants because he was hearing voices, and that he saw many 
of his friends die.  He stated that he came in contact with a 
body that he thought was his brother's. Afterwards he 
reported that he became very paranoid and afraid of being 
killed.     

In April 1998, the RO forwarded information to the veteran, 
requesting specific information for verification of his PTSD 
stressors.  A response from the veteran is not shown.

VA outpatient clinical records from 1995 through October 2003 
show that the veteran received psychiatric treatment 
primarily limited to paranoid schizophrenia and 
schizoaffective disorder.

VA outpatient clinical records beginning in October 2003 
begin to reference PTSD symptoms.  In an early October 2003 
entry it was reported that thunder and lightening made the 
veteran deathly afraid and he had flashbacks of the war when 
he reportedly had to carry dead bodies.  

In November and December 2003 the diagnoses included PTSD 
along with paranoid schizophrenia and schizoaffective 
disorder.  It was noted that since his psychosis was better 
controlled, his PTSD symptoms were much more evident. It was 
also indicated that the weather had been a problem for the 
veteran in that it brought back strong memories of Vietnam.  
Reportedly on one occasion his spouse had to help him exit 
their car due to symptoms attributable to the bad weather.  
The veteran's intrusive memories and nightmares were worsened 
by bad weather and lightning.  VA outpatient records through 
March 2004 reveal ongoing outpatient treatment for PTSD.    

In April 2004, the RO forwarded information to the veteran, 
requesting verification of his reported PTSD stressors.  A 
response from the veteran is not shown.




Analysis

The veteran asserts that he has PTSD that is the result of 
exposure to stressful events that he was subjected to during 
his period of service in the Republic of Vietnam.  He has 
reported that during his Vietnam service he was a truck 
driver, and he witnessed horrifying actions by Vietnamese 
police officers, exposure to night mortar rounds and chemical 
agents.  He has stated that he saw friends die and that he 
came in contact with dead bodies.  

Preliminarily, it is noted that while a VA clinical record 
has referenced the veteran's reported combat status, for 
purposes of his current claim he has not specifically 
asserted that he engaged in combat during his service in the 
Republic of Vietnam.  Further, as indicated previously, his 
service personnel records are absent for any combat awards, 
medals, or citations for his Vietnam service.  It is also 
noted that the veteran's service medical records are absent 
for any complaints or findings referable to a psychiatric 
disorder.  Reopening of the claim of service connection for 
schizophrenia is another issue on appeal. 

VA outpatient clinical records show that beginning in late 
2003, the veteran's psychiatric diagnosis changed from a 
primary diagnosis of schizophrenia to PTSD.  These records 
reference the veteran's increased intrusive memories about 
Vietnam, and also refer to his complaints of flashbacks 
concerning a reported Vietnam experience of carrying bodies.  
For purposes of 38 C.F.R. § 3.104 (f) under either the old or 
new criteria, it must be conceded that VA examiners have 
diagnosed PTSD.  Further, there is medical evidence that has 
linked the veteran's reported service stressors, to his PTSD 
symptoms, which meets both versions of the criteria of 
service connection for PTSD pursuant to 38 C.F.R. § 3.304(f).

It is important to note that under both the old and new 
regulations, 38 C.F.R. § 3.304(f) service connection for PTSD 
requires credible supporting evidence that the claimed in-
service stressor occurred. The veteran adamantly argues that 
he was subjected to stressful events during his period of 
service.  However, there is absolutely no evidence to support 
his service stressor assertions which are purely self-
serving. Details and specificity to aid in verification of 
his reported stressors are lacking. The RO has forwarded 
information to the veteran requesting specific data to aid in 
verification of his claimed stressors.  To date additional 
information from the veteran in this regard has not been 
received.  

It has been determined that if a claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor, and they must be corroborated by "credible 
supporting evidence." See Cohen v. Brown, 10 Vet. App. 128 
(1997). The veteran's lay assertions regarding in-service 
stressors is not sufficient to establish their occurrence.  
Corroboration of an in-service stressor is an essential 
element of a PTSD claim, the record must contain such 
evidence and there is none. A diagnosis of PTSD for VA 
compensation purposes must be based on a verified stressor. 
See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  Credible 
supporting evidence of claimed PTSD stressors is not shown.  
The Board has reviewed the record in its entirety, and it 
shows that the preponderance of the evidence is against the 
veteran's claim. Service connection for PTSD is not 
warranted.  

  
III.  Whether New and Material Evidence has been Received to 
Reopen the Claim of Entitlement to Service Connection for 
Schizophrenia


Service connection for schizophrenia was denied in a November 
1977 rating decision.  In the November 1977 rating decision 
it was essentially determined that evidence of schizophrenia 
was first shown in August 1977 when the veteran was 
hospitalized.  

The evidence available at the time of the November 1977 
rating included the veteran's service medical records, 
including service separation physical examination and medical 
history records which are absent for any complaints, 
findings, or treatment of a psychiatric disorder or an injury 
associated with a psychiatric disorder.   

A VA hospital record shows in August 1977 the veteran 
received treatment for paranoid schizophrenia.  The hospital 
record includes the veteran's report that he had sustained 
many severe head injuries, along with paranoid ideations.  

The veteran was notified of the rating denial of service 
connection for paranoid schizophrenia in November 1977.  The 
veteran did not initiate an appeal by filing a notice of 
disagreement. The November 1977 rating decision is final. 38 
U.S.C.A. § 7105. 

Subsequent to the final November 1977 rating decision, 
additional evidence has been received.  

In June 1981, the veteran claimed service connection for a 
nervous condition secondary to a head injury.  A July 1981 
letter to the veteran from the RO requesting additional 
evidence was not answered.  

VA administrative records show that in June 1982 the veteran 
received medical treatment at a VA facility for an acute 
psychotic episode. 

In October 1995, the veteran was admitted to a VA hospital 
for chronic paranoid schizophrenia.  The veteran's complaints 
included depression and auditory hallucinations since 
military service.  

VA clinical records from 1995 through early 2004 show 
treatment for unrelated physical disorders, along with 
psychiatric problems, primarily paranoid schizophrenia, along 
with schizoaffective bipolar disorder, and PTSD.  


Analysis

For requests to reopen claims of service connection filed 
prior to August 29, 2001, new and material evidence was 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. A claim which is the subject of a prior final 
decision may nevertheless be reopened if new and material 
evidence is presented or secured. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. Id. at 1363.  

Upon careful review of the record, the Board finds no new and 
material evidence to reopen the veteran's claim of service 
connection for schizophrenia. Some of the additional medical 
data that has been received refers to unrelated physical 
problems.  With respect to the remaining medical evidence of 
record that has been received, the Board finds that the vast 
majority does not bear directly and substantially on the 
issue at hand, i.e., specifically, whether schizophrenia was 
incurred or aggravated during the veteran's period of active 
duty. Much of the newly received evidence merely reiterates 
the same medical disorder reported in November 1977, without 
additional facts or pertinent related medical history.  The 
evidence received essentially shows continued treatment for 
paranoid schizophrenia along with other psychiatric 
disorders. The records are silent as to the veteran's history 
of military service, any associated injury or psychiatric 
disorder suffered therein or that schizophrenia was shown 
within one year of service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Further, the records do not provide any relationship or nexus 
between the veteran's current schizophrenia and a service 
psychiatric disorder. In that respect, the records again do 
not bear directly and substantially on the matter at issue.

Accordingly, the Board finds that there is no new and 
material evidence within the meaning of VA regulation. 38 
C.F.R. § 3.156(a). Therefore, the claim of service connection 
for schizophrenia is not reopened. 


ORDER

Entitlement to service connection for a skin disorder claimed 
as a result of exposure to herbicides is denied. 

Entitlement to service connection for PTSD is denied.  

No new and material evidence has been received to reopen the 
claim of entitlement to service connection for schizophrenia, 
the appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



